Citation Nr: 0932347	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-34 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD), for the purpose of 
accrued benefits.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of shrapnel wounds of the eyes, for the purpose of 
accrued benefits.  

3.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, R.H., D.H., C.A., P.D.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service in the Army from May 1946 to 
May 1950 and in the Air Force from June 1951 to April 1954.  
The Veteran died in July 2004, and the appellant is his 
surviving spouse.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an administrative decision of 
December 2004 and a rating decision of September 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In an August 2008 statement of the case, it appears that the 
RO had determined that new and material evidence had been 
received to reopen the claims of service connection for PTSD 
and residuals of shrapnel wounds of the eyes, and denied the 
claims on the merits.  Notwithstanding such action, the Board 
must make an independent assessment as to whether new and 
material evidence sufficient to reopen the claims has been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide 
whether new and material evidence has been received 
preliminarily to addressing merits; what the RO may have 
determined in this regard is irrelevant).  The issues on 
appeal are phrased accordingly.  

In March 2009, the Board remanded the case to the RO to 
afford the appellant a personal hearing before a Veterans Law 
Judge.  In July 2009, the appellant  appeared at the RO and 
testified at a hearing before the undersigned Acting Veterans 
Law Judge, who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In order to give the appellant every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  

On the claims of service connection for PTSD and residuals of 
shrapnel wounds of the eyes, for the purpose of accrued 
benefits, VCAA notice has not been furnished to the appellant 
on the application to reopen the claims.  

On the claim of service connection for the cause of the 
Veteran's death, additional VCAA notice is necessary in light 
of precedent case law, Hupp v. Nicholson, 21 Vet. App. 342 
(2007), promulgated after the statement of the case was 
issued in September 2005.  

Furthermore, in a July 2008 statement, the appellant provided 
the names of several servicemen whom she maintained were with 
the Veteran at the time he was stationed at Kimpo Air Base in 
Korea.  These names were taken from a copy of paper money, 
possibly Korean currency, on which the men signed their names 
and hometowns.  She did not submit any statements from these 
men or authorize VA to obtain such statements on her behalf, 
although it appears from testimony that the appellant's 
daughter attempted to contact them (Transcript, page 29).  VA 
should provide notice to the appellant regarding submission 
of lay testimony in support of her claim and inform her as to 
what evidence VA will seek to obtain, if any, and what 
evidence the appellant was expected to provide, if any.  

In testimony presented by the Veteran in September 1991 and 
by the appellant in May 2006, and July 2009, it was indicated 
that following an attack in 1952, whereby he received 
shrapnel wounds to the eyes and his buddy "[redacted]" from 
Madison, Alabama was killed next to him, the Veteran was sent 
to a military hospital in or near Yokohama, Japan, possibly 
the 155th Field Hospital, for about 60 days.  A search for 
such particular inpatient records has not been conducted.  

Moreover, as asserted by the appellant and her 
representative, the RO has not conducted a search of morning 
reports or any type of unit records of the Veteran in 
relation to the incident in 1952, in which the Veteran and 
the appellant alleged that he received shrapnel injuries to 
the eyes and his buddy "[redacted]" from Madison, Alabama was 
killed.  The DA Form 20 of record indicates that during that 
time period the Veteran was serving with the "4th Mtr Veh 
Sq."  

At the May 2006 hearing, it was noted that the Veteran went 
to the Mountain Home VA Medical Center "long time before" 
1992, when he received a diagnosis of PTSD.  The record 
indicates that records from the Mountain Home VAMC are on 
file dated beginning in 1990.  The RO should request records 
dated prior to 1990.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  On the application to reopen the 
claims of service connection for PTSD and 
residuals of shrapnel wounds of the eyes, 
for the purpose of accrued benefits, 
ensure content-complying VCAA notice with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to 
substantiate a claim and the relative 
duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of 
status as a veteran); and of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence 
claim).  

The notice should include informing the 
appellant of the definition of "new and 
material evidence" and of what specific 
evidence would be required to substantiate 
the element or elements needed for service 
connection for the claimed disorders that 
were found insufficient per the previous 
rating decision denials in May 1999 and 
September 2003, keeping in mind that 
claims due and unpaid upon the death of a 
veteran (i.e., those for accrued benefits 
purposes), are adjudicated based on the 
evidence under an existing rating or the 
evidence physically or constructively of 
record at the time of the veteran's death.  

2.  On the claim of service connection for 
the cause of the Veteran's death, ensure 
VCAA compliance with:

(a)  Hupp v. Nicholson, 21 Vet. App. 342 
(2007) (a statement of the condition for 
which the veteran was service-connected 
at the time of his death; an explanation 
of the evidence and information required 
to substantiate a claim for service 
connection for the cause of the veteran's 
death based on the service-connected 
disability; and an explanation of the 
evidence and information required to 
substantiate a claim based on a condition 
not yet service connected); and 

(b)  Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (identifying evidence to 
substantiate a claim and the relative 
duties of VA and the claimant to obtain 
evidence), to the extent that the notice 
should inform the appellant that she 
should submit any evidence, and 
particularly any statements from fellow 
servicemen who served with the Veteran in 
Korea such as the men whose names 
appeared on the copy of paper money she 
supplied, in support of her claim, or 
alternatively submit any identifying 
information (e.g., names with addresses, 
phone numbers, etc.) she has learned, 
particularly with regard to the 
aforementioned fellow servicemen, and 
authorize VA to make an attempt to obtain 
statements and evidence on her behalf.

3.  Obtain from the appropriate custodian 
inpatient treatment records of the 
Veteran, pertaining to a hospitalization 
at a military facility in or near 
Yokohama, Japan, possibly the 155th Field 
Hospital, during part of the Veteran's 
period of service in Korea from July 22, 
1952 through December 1952.  A written 
negative response should be documented in 
the record if the search results in no 
available records.

4.  Obtain from the appropriate custodian 
any morning reports or unit records of the 
Veteran's unit, the 4th Mtr Veh Sq, when he 
was stationed in Korea in the service of 
the Air Force, for the period of July 22, 
1952 through December 1952.  A written 
negative response should be documented in 
the record if the search results in no 
available records.

5.  Obtain and associate with the claims 
file any records dated from the Veteran's 
discharge from service in April 1954 up 
until 1990, relative to eye, heart, and 
mental disorder complaints, diagnosis, and 
treatment of the Veteran, from the 
Mountain Home VAMC.  A search for the 
records in archives, if necessary, must be 
accomplished, and a written negative 
response should be documented in the 
record if the search results in no 
available records.  

6.  Based on the receipt of any additional 
statements and evidence in support of her 
claim for service connection for the cause 
of the Veteran's death, ascertain whether 
any further assistance is warranted to 
help the appellant substantiate her claim, 
to include corroborating any stressors 
with the appropriate agencies, if 
indicated.

7.  After the development requested is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, provide the 
appellant and her representative a 
supplemental statement of the case and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


